                           UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA
                                                  CRIMINAL ACTION
 VERSUS
                                                  NO. 17-156-JWD-RLB
 MICHAEL ESPOSITO

                                    RULING AND ORDER

        This matter comes before the Court on the Motion to Dismiss Indictment (Doc. 51) filed

by Defendant Michael Esposito. The United States opposes the motion. (Doc. 53.) Defendant

has filed a reply. (Doc. 55.) Oral argument was heard on March 12, 2019. (Doc. 64.) Further

briefing was not required. The Court has carefully considered the law, the facts in the record,

and the arguments and submissions of the parties and is prepared to rule. For the following

reasons, Defendant’s motion is denied.

   I.      Relevant Background

        Defendant represents that, on December 2, 2016, his former wife contacted Corporal C.

Gunther of the Baton Rouge City Police Department (“BRPD”) saying that she had found a

video of her daughter in her bedroom and bathroom nude. Defendant’s former wife stated that

she thought Defendant had recorded the video.

        The next day, Gunther contacted Detective Eymard (also with the BRPD). According to

Defendant, Eymard “handled the investigation and ultimate arrest of [Defendant]. No Federal

agents were involved in the investigation and arrest of [Defendant].” (Doc. 51-1 at 1–2.)

        On December 6, 2016, Eymard and others arrested Defendant. At the time of the arrest,

Eymard had a search warrant issued by Judge Marabella of the 19th Judicial District Court. The
warrant allowed for the search of Defendant’s iPad and other electronic devises. Defendant was

booked into East Baton Rouge Parish Prison and was released on bond.

         Defendant represents that, on March 22, 2017, the District Attorney’s Office for the 19th

Judicial District Court filed a Bill of Information. On May 24, 2017, Defendant was arraigned.

On June 13, 2017, Defendant’s state court counsel filed several motions, including a motion for

discovery, motion to suppress, and motion for preliminary exam. Defendant has since been

given several follow-up dates, most recently of March 6, 2018.

         Defendant asserts that the “FBI did not intervene into this case until November 21st,

2017, almost a year after his arrest by BRPD. On this date, the FBI interviewed Michelle

Esposito (Bolda).” (Doc. 51-1 at 2.)

         On December 21, 2017, Defendant was indicted by a federal Grand Jury for one count of

attempted production of child pornography in violation of 18 U.S.C. § 2251(a) & (e). (Doc. 1.)

   II.      Parties’ Arguments

            A. Defendant’s Original Memorandum (Doc. 51-1)

         Defendant argues: “Because this is a State prosecution, this Court should abstain from

hearing it and dismiss this matter so that it can be handled in the 19th Judicial District Court.”

(Doc. 51-1 at 2.) Defendant explains that, while federal courts have an obligation to hear cases,

there are “countervailing interests that have justified the development of doctrines under which

Federal Courts have discretion to decline to exercise jurisdiction.” (Doc. 51-1 at 3.) Defendant

then provides an extensive discussion of Younger v. Harris, 401 U.S. 37 (1971), touching on

both comity and “Our Federalism.” Defendant then turns to Huffman v. Pursue, Ltd., 420 U.S.

592 (1975), which also noted the “ ‘seriousness of Federal judicial interference with State civil

functions . . .’ ” (Doc. 51-1 at 4 (citing Huffman, supra).)



                                                  2
       Defendant next goes to the instant case. Here:

       State court proceedings had been going on for a year before the United States
       Attorney’s Office [USAO] got involved. Moreover, there is nothing Federal about
       this case in any sense. No Federal agents were involved in the investigation or
       arrest of Mr. Esposito. A State arrest warrant was issued by a State Court Judge. A
       State search warrant was issued by a State Court Judge. The District Attorney’s
       Office for the 19th Judicial District Court instituted charges by way of Bill of
       Information. Mr. Esposito was arraigned and entered a plea of “Not Guilty”. All of
       this took place long before any Federal intervention. The FBI simply took existing
       BRPD police reports and copied them, and then interviewed Mrs. Esposito (which
       the BRPD had already done).

       The only link which the United States can come up with to bring this in Federal
       Court is the allegation that the visual depictions were produced using materials that
       have been transported through interstate commerce. The U.S. Attorney claims that
       the camera used by Mr. Esposito was transported in interstate commerce.

(Doc. 51-1 at 4–5.)

       Defendant then analogizes to United States v. Lopez, 514 U.S. 549 (1995); though not an

abstention case, Defendant believes this case has applicable principles. One such principle is the

fact that the federal government is one of enumerated powers. The Lopez court’s Commerce

Clause analysis is applicable to this case. Specifically, Defendant was charged with violating “a

criminal statute that by its terms has nothing to do with Commerce or any sort of economic

enterprise.” (Doc. 51-1 at 6.) Defendant continues: “The apparent nexus to the Commerce

Clause and/or Federal jurisdiction is the allegation that the camera which Mr. Esposito may have

used was not manufactured in the State of Louisiana. Other than that tenuous connection,

everything about this case is State and local in nature.” (Doc. 51-1 at 6.)

       Defendant next focuses on the fact that “State Courts . . . have basically unrestricted

powers in defining and enforcing criminal laws,” unlike federal courts, which are based on

enumerated powers. Defendant then quotes from Brecht v. Abrahamson, 507 U.S. 619 (1993),



                                                  3
which says in part: “The States possess primary authority for defining and enforcing the criminal

law.” (Doc. 51-1 at 6–7 (quoting Brecht, supra).)

       Defendant next points to Colorado River Water Conservation District v. United States,

424 U.S. 800 (1976), the “logic and reasoning” of which, Defendant argues, apply here. (Doc.

51-1 at 7.) After laying out the Colorado River factors, Defendant argues that two factors

(“avoiding piecemeal litigation and the order in which jurisdiction was obtained”) “weigh

heavily in favor of this Court abstaining.” (Doc. 51-1 at 8.)

       Defendant maintains that all of the above abstention doctrines allow federal courts to

defer to state-court proceedings. Although each abstention doctrine has different characteristics,

the Supreme Court has stated that these various types of abstention are not “rigid pigeonholes in

which Federal Court[s] must try to fit cases. Rather, they reflect a complex of considerations

designed to soften the tensions inherent in a system that contemplates parallel judicial

processes.” (Doc. 51-1 at 8 (citing Pennzoil Co. v. Texaco, Inc., 481 U.S. 1 (1987).) Defendant

concludes:

       This is purely a State/local case. It was handled from the beginning by State and
       local authorities. Federal jurisdiction is tenuous at best. No videos were distributed
       across State lines. In fact, no videos were distributed at all.

       As Younger stated, there has also been a desire to permit State Courts to try State
       cases free from interference by Federal Courts. The Doctrine of Comity holds that
       the Federal Government will fare best if the States and their institutions were left
       free to perform their separate functions in their separate ways. This Court should
       grant the Motion and abstain from exercising any jurisdiction it might have in
       hearing this case.

(Doc. 51-1 at 9.)

             B. Government’s Opposition (Doc. 53)

       The Government asserts that the Defendant’s “latest quixotic attack on the federal

criminal prosecution stems from a fundamental misunderstanding of the abstention doctrine.”
                                                 4
(Doc. 53 at 1.) The Government begins by citing to numerous Supreme Court cases which

express a federal court’s strong duty to exercise jurisdiction and how rarely such courts should

abstain. (Doc. 53 at 1 (citations omitted).)

       The Government next contends that Younger v. Harris extension is inapplicable. This

abstention is used only to prevent the interference with state criminal proceedings, and, here,

“Defendant has not articulated how the federal prosecution will impair, obstruct, or otherwise

interfere with the proceedings at the 19th Judicial District Court.” (Doc. 53 at 2.) The

Government continues:

       The reason is obvious: this Court is not being asked to declare the state proceedings
       unconstitutional, enjoin their progress, or otherwise disrupt or dictate their course.
       Defendant has not cited, and the Government has not found, a single example of a
       federal court relying on Younger abstention to dismiss a federal criminal
       indictment. Indeed, review of relevant case law reveals that the abstention doctrine
       simply does not apply in the absence of a pending state court action between the
       same parties. [(citations omitted)].

(Doc. 53 at 2.)

       The Government also disputes Defendant’s contention that “ ‘this case is purely a State

case.’ ” (Doc. 53 at 3 (citing Doc. 51-1 at 1).) The Government states further:

       [A] federal grand jury has charged Michael Esposito with violating Title 18, United
       States Code, Section 2251(a), which criminalizes the attempted production of child
       pornography. After receiving all the evidence, a federal petit jury will decide
       whether the Government has met its burden of proof. In no way will the outcome
       of this federal prosecution – conviction or acquittal – impair, obstruct, or otherwise
       interfere with the state proceedings.

(Doc. 53 at 3.) The Government also notes several cases standing for the proposition that, under

the doctrine of dual sovereignty, a state court prosecution does not bar a federal prosecution (and

vice versa). (Doc. 53 at 3 n. 1 (citations omitted).)

       The Government concludes:


                                                  5
       There is no legal basis for this Court to dismiss the indictment or abstain from
       hearing this federal criminal case. There is no parallel state case where both the
       United States and the defendant are parties. For the foregoing reasons, the
       defendant’s claim is meritless as a matter of law[.]

(Doc. 53 at 4.)

           C. Defendant’s Reply (Doc. 55)

       Defendant begins his reply: “The Government has not cited and, the Defendant has not

found, a single case holding that the Abstention Doctrine cannot be applied in a Federal criminal

case.” (Doc. 55 at 1.) Defendant then relies on the recent case of Savoy v. Gusman, 2016 WL

1411310 (E.D. La.), which purportedly held:

       a Federal Court must abstain when (1) there is an ongoing State criminal, civil, or
       administrative proceeding; (2) the State Court provides an adequate forum to hear
       the claims raised in the Federal complaint; and (3) the State proceedings involve an
       important State interest, matters which traditionally look to State law for their
       resolution or implicate separately articulated State policies.

(Doc. 55 (citing Savoy, supra).) In Savoy, the case allegedly involved “a matter of State criminal

law and State interests in ‘correcting wrongs done within its borders’ ”. (Doc. 55 at 2.)

Defendant then argues:

       In the current case, any alleged wrongdoing of Mr. Esposito was clearly “within
       the borders” of Louisiana. The Government admits that there was no transmission
       of any material in interstate commerce. The hook to make this a Federal case is a
       weak one—the Government alleges that the camera used by Mr. Esposito was
       manufactured outside the State of Louisiana and traveled in interstate commerce. .
       . . In fact, it appears that the Government might not even be sure that the camera in
       their possession (which they purport traveled in interstate commerce) is the camera
       which Mr. Esposito allegedly used. In pretrial discovery, FBI Special Agent David
       Harris reported in an email “It seems it may be a different camera that filmed the
       video due to the information found from the EXIF data.”

(Doc. 55 at 2 & n. 1.)

       Defendant then urges that, of the abstention types, Colorado River is the most

applicable. Defendant states:

                                                 6
        Everything about this case calls for Federal Courts to abstain and allow this case to
        be heard in State Court. There is really nothing ‘Federal’ about this case. . . . [T]he
        only element that arguably makes this a Federal case is the tenuous allegation that
        the camera used, traveled in interstate commerce. There are no national security
        interests or any other aspects of this case that would warrant it being held in a
        Federal Court.

(Doc. 55 at 3.)

        Defendant also notes that “there is a move afoot to stop duplicative prosecutions”

and that the Dual Sovereignty Doctrine cited by the Government (Doc. 55 at 3) is “under

serious attack”. (Doc. 55 at 4.) This is evidenced by the Supreme Court granting writs in

the recent Gamble v. United States of America, 138 S. Ct. 2707 (2016), where the “simple

question presented . . . is whether the Supreme Court should overrule the Separate

Sovereigns Exception to the Double Jeopardy Clause.” (Doc. 55 at 4.)

           D. Oral Argument

        At oral argument, Defendant urged the Court to apply Younger abstention. When the

Court questioned whether there was any interference with the state court proceedings in this

case, Defendant stated that he could not get any evidence in state court because the federal

government took it all. Defendant conceded, however, that this “happens a lot,” that he had no

proof that the state had asked for its evidence back, and that there was nothing that prevented the

state case from going forward. Defendant continued by arguing that this is a state voyeurism

charge and that the United States and State of Louisiana are essentially one prosecution

attempting to punish the same crime. Defendant again stated that the jurisdictional nexus in this

case is weak and that the State of Louisiana has an important interest in pursuing its voyeurism

case.

        The Government first responded that it is prepared to show at trial that the camera used to

take the contraband videos was produced by an international company in China or Taiwan and

                                                  7
that it can show this regardless of whether it has the camera; thus, the jurisdictional requirement

has been met. The Government next stated that Younger does not apply because the United

States and State of Louisiana are separate sovereigns that have charged completely different

crimes; what the state wants to do is its own business. Further, the Assistant District Attorney

has not once asked for a return of the evidence, and there is no evidence in the United States’

possession to indicate that it has interfered with the case in state court. In closing, the

Government asserted that Defendant did not cite a single case applying Younger to a federal

criminal case.

          In reply, Defendant referred the Court to a three-part test for applying Younger. Further,

according to Defendant, just because he cited no federal criminal case applying Younger does not

mean the Court is prohibited from doing so.

   III.      Discussion

             A. Abstention Generally and in Federal Criminal Prosecutions Specifically

          “In the main, federal courts are obliged to decide cases within the scope of federal

jurisdiction.” Sprint Commc'ns, Inc. v. Jacobs, 571 U.S. 69, 72, 134 S. Ct. 584, 588, 187

L. Ed. 2d 505 (2013). Indeed, “[f]ederal courts, it was early and famously said, have ‘no more

right to decline the exercise of jurisdiction which is given, than to usurp that which is not given.’

” Id., 571 U.S. at 77, 134 S. Ct. at 590–91 (quoting Cohens v. Virginia, 6 Wheat. 264, 404, 5 L.

Ed. 257 (1821)). “Jurisdiction existing, [the Supreme Court] has cautioned, a federal court's

‘obligation’ to hear and decide a case is ‘virtually unflagging.’ ” Id., 571 U.S. at 77, 134 S Ct. at

591 (quoting Colorado River Water Conservation Dist. v. United States, 424 U.S. 800, 817, 96

S. Ct. 1236, 47 L. Ed. 2d 483 (1976)).




                                                   8
       “Parallel state-court proceedings do not detract from that obligation.” Id. (citing

Colorado River, supra). Thus, “[a]bstention is not in order simply because a pending state-court

proceeding involves the same subject matter.” Id., 571 U.S. at 72, 134 S. Ct. at 588 (citing New

Orleans Public Service, Inc. v. Council of City of New Orleans, 491 U.S. 350, 373, 109 S. Ct.

2506, 105 L. Ed. 2d 298 (1989) (NOPSI ) (“[T]here is no doctrine that . . . pendency of state

judicial proceedings excludes the federal courts.”)). “[F]ederal courts ordinarily should

entertain and resolve on the merits an action within the scope of a jurisdictional grant, and should

not ‘refus[e] to decide a case in deference to the States.’ ” Id., 571 U.S. at 73, 134 S. Ct. at 588

(quoting NOPSI, 491 U.S., at 368, 109 S. Ct. 2506). The “general rule” is: “ ‘[T]he pendency of

an action in [a] state court is no bar to proceedings concerning the same matter in the Federal

court having jurisdiction.’ ” Id. (quoting Colorado River, 424 U.S. at 817, 96 S. Ct. 1236).

       Defendant did not cite to a single case in which a federal court abstained from a criminal

prosecution. Moreover, the Court was unable to locate such a case in its research.

       However, contrary to Defendant’s findings, the Court did find ample authority for the

proposition that a federal court should not abstain from criminal prosecutions. See United States

v. Burcham, 91 F. App'x 820, 822 (4th Cir. 2004) (rejecting defendant’s argument that “the

district court erred by conducting [a] revocation hearing during the pendency of state criminal

proceedings regarding the alleged new law violations in contravention of the Younger abstention

doctrine” because “ ‘Younger abstention does not apply to federal criminal prosecutions’ ” and

“supervised release revocation hearings are similar to federal criminal prosecutions[.]” (quoting

United States v. Geiger, 263 F.3d 1034, 1040 (9th Cir. 2001)); United States v. Long, 324 F.3d

475, 477 (7th Cir. 2003) (noting, “a federal court generally may not choose to ‘abstain’ from

exercising its jurisdiction in a criminal prosecution.”); Geiger, 263 F.3d at 1040 (finding no error



                                                  9
in the district court’s decision not to abstain under Younger because “Younger abstention does

not apply to federal criminal prosecutions; a federal prosecutor can indict a state criminal

defendant even while state proceedings are ongoing.” (citing Abbate v. United States, 359 U.S.

187, 195, 79 S. Ct. 666, 3 L. Ed. 2d 729 (1959)); United States v. Dicter, 198 F.3d 1284, 1291

(11th Cir. 1999) (finding no error in district court’s refusal to abstain from forfeiture of

defendant’s state medical license because of investigation by state licensing officials into

Defendant’s conduct at the time of trial because “[t]his case is not one where a state-court

defendant comes to federal court seeking equitable relief against a state-court proceeding; this

case is a direct, federal criminal prosecution.” (citing United States v. Composite State Bd. of

Med. Exam'rs, 656 F.2d 131, 134 (5th Cir. 1981) (“[A]bstention is inappropriate when, as here,

the United States is seeking to assert a federal interest against a state interest.”))); United States

v. Pirtle, No. 02-1891, 2003 WL 27385324, at *2 (D.N.M. May 19, 2003) (“this case is a

criminal prosecution undertaken by the United States, rather than a civil case. The Younger and

Colorado River abstention doctrines do not apply to federal prosecutions.” (citing Long, Geiger,

Dicter, and Composite State Bd., supra.)). Based on this authority, as a matter of law, Defendant

does not appear entitled to the relief he seeks.

        Nevertheless, even assuming that the Court could abstain from federal criminal

prosecutions under certain circumstances, the Court would reject Defendant’s arguments.

Defendant has not shown that abstention is warranted under either the Colorado River or the

Younger abstention doctrines.

            B. Colorado River Abstention Does Not Apply

        “A Colorado River abstention analysis begins with a heavy thumb on the scale in favor

of exercising federal jurisdiction, and that presumption is overcome only by ‘exceptional



                                                   10
circumstances.’ ” Aptim Corp. v. McCall, 888 F.3d 129, 135 (5th Cir.), cert. dismissed, 139 S.

Ct. 660 (2018) (citing Stewart v. W. Heritage Ins. Co., 438 F.3d 488, 491 (5th Cir. 2006)).

Again, “[f]ederal courts have a ‘virtually unflagging obligation . . . to exercise the jurisdiction

given them.’ ” Id. (quoting Colo. River, 424 U.S. at 817, 96 S. Ct. 1236). “Even so, a court may

choose to abstain, awaiting the conclusion of state-court proceedings in a parallel case, based on

principles of ‘[w]ise judicial administration, giving regard to conservation of judicial resources

and comprehensive disposition of litigation.’ ” Id. (quoting Colo. River, 424 U.S. at 817, 96 S.

Ct. 1236).

       “Whether to abstain is not a question answered by the recitation of ‘a mechanical

checklist’ but instead rests ‘on a careful balancing of the important factors as they apply in a

given case, with the balance heavily weighted in favor of the exercise of jurisdiction.’ ” Aptim,

888 F.3d at 135 (quoting Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 16,

103 S. Ct. 927, 74 L. Ed. 2d 765 (1983)). “To determine whether exceptional circumstances are

present, the court considers the following six factors:”

       (1) assumption by either court of jurisdiction over a res, (2) relative inconvenience
       of the forums, (3) avoidance of piecemeal litigation, (4) the order in which
       jurisdiction was obtained by the concurrent forums, (5) to what extent federal law
       provides the rules of decision on the merits, and (6) the adequacy of the state
       proceedings in protecting the rights of the party invoking federal jurisdiction.

Id. at 135–36 (quoting Stewart, 438 F.3d at 491). A “district court’s decision whether to abstain”

is reviewed for abuse of discretion; “to the extent that the decision turns on an interpretation of

law,” it is reviewed de novo. Id. at 136 (citing Black Sea Inv., Ltd. v. United Heritage Corp., 204

F.3d 647, 649–50 (5th Cir. 2000)).




                                                  11
       Here, as in Aptim, the first favor weighs against abstention. This is a criminal case; there

is no res. “An absence of property is not a merely neutral item, of no weight in the scales.

Instead, it supports exercising federal jurisdiction.” Aptim, 888 F.3d at 136 (citations omitted).

       With respect to the second factor, “the relative convenience of the forums ‘primarily

involves the physical proximity of the federal forum to the evidence and witnesses.’ ” Id. (citing

Evanston Ins. Co. v. Jimco, Inc., 844 F.2d 1185, 1191 (5th Cir. 1988)). “The question requires

finding not that the state court is a ‘better’ or ‘more convenient’ forum but that the

‘inconvenience of the federal forum is so great’ as to warrant abstention. Id. (citing Evanston,

844 F.2d at 1192). “ ‘When courts are in the same geographic location, the inconvenience factor

weighs against abstention.’ ” Id. (quoting Stewart, 438 F.3d at 492). Here, both the federal

forum and the state court are located in Baton Rouge. Thus, the second factor also weighs against

abstention. Cf. id. (finding that the 80-mile distance between the state courthouse in Baton Rouge

and the federal court in New Orleans was “within the same geographic location for all practical

purposes” and so “this factor [was] neutral at best.”).

       Contrary to the Defendant’s argument, the third factor also weighs against abstention.

This is not a situation involving piecemeal litigation between the same parties. Here, as the

Government maintains, the state court action involves the prosecution of state law crimes by a

District Attorney’s office, and the federal action involves the prosecution of a distinct federal

criminal statute by the United States Attorney’s Office for this district. The instant offense

cannot be prosecuted in state court. Additionally, Defendant’s contention that the jurisdictional

hook is weak in this case is premature, as this is ultimately an issue to be decided by the jury. See

Fifth Circuit Pattern Jury Instructions (Criminal), 2.84 (2015) (listing as third element of the

crime of production of child pornography “That the visual depiction was produced . . . using



                                                 12
materials that have been . . . transported in [or affecting] interstate commerce by any means,

including by computer.”); id., 1.32 (describing elements of offense of attempt as (1) having the

intent to commit the substantive offense, and (2) doing “an act that constitutes a substantial step

towards the commission of that crime and that strongly corroborates the defendant’s criminal

intent and amounts to more than mere preparation”).

       With respect to the fourth factor, “[t]he inquiry centers more on the progress made in the

relative forums, not on the date of initial filing.” Aptim, 888 F.3d at 137 (citing Moses H. Cone,

460 U.S. at 21, 103 S. Ct. 927). Here, the Court again agrees with the Government; these are not

truly concurrent forums because they involve different parties and different criminal offenses.

       But, even assuming arguendo that there were concurrent forums, and even assuming that

this fourth factor weighed in favor of abstention, the other two factors also weigh against

abstention. There is no question that federal law provides the rule of decision in determining

whether the Defendant violated 18 U.S.C. § 2251(a) & (e), the crime for which Defendant was

indicted by a federal Grand Jury. “ ‘The presence of a federal law issue “must always be a major

consideration weighing against surrender [of jurisdiction],” but the presence of state law issues

weighs in favor of surrender only in rare circumstances.’ ” Aptim, 888 F.3d at 138 (quoting

Murphy v. Uncle Ben’s, Inc., 168 F.3d 734, 739 (5th Cir. 1999)).

       As to the final factor (“evaluating the adequacy of state proceedings to protect the rights

of the party invoking federal jurisdiction”), this too weighs against abstention or is, at most,

neutral. When “[n]othing has impugned the state court’s ability fairly to determine the legal

questions at issue, [the] factor is neutral.” Id. Here, as discussed below in the Younger section,

there is nothing in this federal action which will enjoin or interfere with the state court action.




                                                  13
        In sum, three or four of the factors weigh against abstention, one or two are, at most,

neutral, and the last only arguably weights in favor of abstention. “To overcome the strong

presumption in favor of federal jurisdiction, a party must show exceptional circumstances. The

factors here do not demonstrate such circumstance[.]” Consequently, this Court will exercise

jurisdiction. See Aptim, 888 F.3d at 139 (finding the district court properly exercised jurisdiction

when two factors were neutral, one weighed “slightly in favor of abstention, and three weigh[ed]

against abstention.”).

            C. Younger Abstention Does Not Apply

        “Younger exemplifies one class of cases in which federal-court abstention is required:

When there is a parallel, pending state criminal proceeding, federal courts must refrain from

enjoining the state prosecution.” Sprint Commc’ns, 571 U.S. at 72, 134 S. Ct. at 588. “Younger

preclude[s] federal intrusion into ongoing state criminal prosecutions.” Id., 571 U.S. at 78,

134 S. Ct. at 591 (citing NOPSI, 491 U.S., at 368, 109 S. Ct. 2506). “ ‘[O]nly exceptional

circumstances, . . . justify a federal court's refusal to decide a case in deference to the States.” Id.

(quoting NOPSI, 491 U.S. at 368, 109 S. Ct. 2506).

        Here, the Court agrees with the Government. Again, the Defendant has completely failed

to demonstrate how this federal prosecution of a federal crime would enjoin, intrude, or interfere

with the ongoing state prosecution. Given the fact that, again, abstention is the exception not the

rule, Defendant has not met his burden of proving entitlement to Younger abstention.

        Oral argument confirmed this. Again, Defendant conceded that federal prosecutors

frequently take evidence from state prosecutors, that he had no proof that the State of Louisiana

has asked for its evidence back, and that there was nothing that prevented the state case from

going forward. The Government likewise represented that the Assistant District Attorney has not



                                                   14
requested the return of any evidence and that the United States has nothing to indicate that it has

interfered with the state court prosecution. Without more, again, Defendant has not met his

burden of proving that the Court should apply Younger abstention.

        Savoy does not justify a different result. There, an individual filed a petition for federal

habeas corpus relief attacking his prosecution in state court on constitutional grounds and asking

the federal court to “stay all criminal proceedings in the state courts and order his immediate

release from custody.” Savoy v. Gusman, No. 15-4906, 2016 WL 1411310, at *2 (E.D. La. Mar.

1, 2016), report and recommendation adopted, No. 15-4906, 2016 WL 1393517 (E.D. La. Apr.

8, 2016). In recommending a denial of Plaintiff’s relief, the magistrate judge explained that the

petitioner had “shown no basis for this Court to grant a stay in interference with the ongoing

state criminal proceedings. Abstention from adjudicating the merits of an affirmative defense to a

state criminal charge prior to the state courts' entry of the final judgment of conviction is justified

by considerations of comity.” Id. at *3 (citation omitted). The magistrate judge concluded that

the petitioner “has failed to establish any exception to the Younger abstention doctrine which

would warrant interference with his on-going criminal proceeding by means of stay or possible

dismissal of his charges based on a ruling on the substance of his federal claims.” Id. at *4.

        The instant case is completely different than Savoy. Unlike Savoy, there is no direct

attack or interference with an ongoing state criminal prosecution through constitutional

challenges. Rather, there is simply a separate federal prosecution. As amply demonstrated

above, this is not enough, by itself, to justify abstention.

        Rather, Pirtle is analogous. There, the defendant asked the court to abstain, on Younger

and Colorado River grounds, from a case in which he was charged with failure to pay an

interstate child support obligation in violation of 18 U.S.C. § 228. Pirtle, 2003 WL 27385324, at



                                                  15
*2. After concluding that, as a general matter, “[t]he Younger and Colorado River abstention

doctrines do not apply to federal prosecutions[,]” see, supra, the district court went on to say

that, even if the Court did consider those abstention doctrines, they would not apply. Pirtle, 2003

WL 27385324, at *2. The Court explained:

          Defendant’s argument is essentially a policy argument, that this Court should refuse
          to exercise its jurisdiction over this criminal case because the state is now able to
          enforce its support orders and this federal case is therefore unnecessary. While the
          Court may wonder about the allocation of resources, it is not this Court’s province
          to override the executive branch’s decisions about when it is advisable to prosecute
          an individual for a violation of federal law. If Defendant violated § 228 while he
          lived outside New Mexico, the crime occurred at that point and was not erased by
          his return to this state. The United States Attorney’s office has apparently decided
          to pursue this prosecution for the alleged crime, despite Defendant’s stated
          intentions to remain in New Mexico and pay the accrued child support arrearage.
          Neither the Colorado River doctrine, the Younger doctrine, nor any other abstention
          doctrine gives this Court the authority to overrule, on policy grounds, the decision
          to pursue this prosecution. Defendant’s abstention, comity, and prudential
          arguments must therefore be rejected.

Id. The court thus denied defendant’s motion to dismiss. Id. at *2–3.

          Similar reasoning applies here. Defendant is essentially arguing based on policy reasons

that this is “really” a state case, that it should be allowed to proceed in state court, and that

consequently this federal case should be dismissed. But the USAO in this district has elected to

pursue the allegations against Defendant, and Defendant has not shown that any abstention

doctrine gives this Court the authority to overrule that decision. Again, the question of whether

the Defendant is guilty of the alleged federal crime is ultimately a question for the jury.

Abstention is unwarranted.

    IV.      Conclusion

          Accordingly,




                                                   16
      IT IS ORDERED that the Motion to Dismiss Indictment (Doc. 51) by Defendant

Michael Esposito is DENIED.

      Signed in Baton Rouge, Louisiana, on April 1, 2019.


                                         S
                                     JUDGE JOHN W. deGRAVELLES
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA




                                            17
